Citation Nr: 0215244	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether rating decisions of September 10, 1948, October 21, 
1948, and December 29, 1948, which denied entitlement to a 
compensable rating for malaria, involved clear and 
unmistakable error.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from July 1940 
to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO determined that 
the prior RO rating decisions of September 10, 1948, October 
21, 1948, and December 29, 1948, were not clearly and 
unmistakably erroneous.  The veteran has perfected a timely 
administrative appeal of the RO's November 1999 rating 
decision.


FINDINGS OF FACT

1.  In a September 1947 rating decision, service connection 
was established for malaria, and a zero percent 
(noncompensable) rating was assigned for this disability; 
this rating was confirmed and continued in subsequent rating 
decisions dated September 10, 1948, October 21, 1948, and 
December 29, 1948.

2.  The medical evidence which was reviewed at the time of 
the December 29, 1948, RO decision, to include service 
medical records, post-service medical statements, and a 
report of VA examination, demonstrated the veteran 
experienced continued relapses of malaria following his 
discharge from service in August 1945.


CONCLUSION OF LAW

The December 29, 1948, decision by the RO, to the extent that 
it upheld the September and October 1948 rating decision, by 
confirming and continuing a noncompensable disability 
evaluation for malaria, was clearly and unmistakably 
erroneous, and a 10 percent disability evaluation is assigned 
from September 1, 1945, through September 1, 1948, a period 
not to exceed 36 months.  38 U.S.C.A. §§ 5109A, 7105 West 
1991 & Supp. 2001); 38 C.F.R. § 3.105 (2002); The Schedule 
for Rating Disabilities 1945 Edition, Diagnostic Code 6304 
(revised effective August 23, 1948).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether rating decisions of September 10, 1948, October 
21, 1948, and December 29, 1948, which denied entitlement to 
an increased (compensable) rating for malaria, involved clear 
and unmistakable error. 

A.  Applicable Law

In accordance with pertinent VA regulations, previous 
determinations which are final and binding, including 
decisions of service connection, degree of disability and 
other issues, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  However, the veteran must assert more than 
a disagreement as to how the facts were weighed or evaluated.  
Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

B.  Legal Analysis

The veteran contends that clear and unmistakable error (CUE) 
was committed in the RO's September 10, 1948, October 21, 
1948, and December 29, 1948, rating decisions because the RO, 
on each occasion, failed to assign a compensable rating to 
his service-connected malaria.  Instead, the RO confirmed and 
continued the veteran's initially assigned zero percent (non-
compensable) rating.  In this regard, the veteran has 
specifically argued that the medical evidence of record in 
1948 supported a finding that he experienced relapses of 
malaria following his discharge from service in August 1945.  
Therefore, as argued by the veteran, had the relevant 
regulatory provisions extant in 1948 been appropriately 
applied to the medical evidence in his case, the result, but 
for the RO's error, would have manifested in the veteran's 
receipt of a compensable rating rather than his zero percent 
(noncompensable) rating which was assigned an effective date 
of September 1, 1945 (the date following the veteran's 
separation from service, see 38 C.F.R. §3.400).

With respect to the rating of the veteran's service-connected 
malaria, the following regulation was in effect in 1948. 

Recently active malaria with one relapse in the past year; or 
old cases with moderate disability warranted a 10 percent 
rating.  Recently active malaria with two relapses in the 
past six months; or old cases with anemia warranted a 30 
percent rating.  Clinically active malaria so as to require 
intensive treatment; recently active malaria with three or 
more relapses over the past six months; or old cases with 
marked general impairment of health warranted a 50 percent 
rating.  Clinically active malaria so as to require hospital 
treatment for a contemplated or elapsed period of 14 days or 
more; or with a combination of cerebral symptoms, enlarged 
spleen, anemia or other severe symptoms warranted a 100 
percent evaluation.  See The Schedule for Rating Disabilities 
1945 Edition, Diagnostic Code 6304 (revised effective August 
23, 1948).

Note 1:  The above evaluations were to be assigned on the 
basis of dates and frequency of recurrences and relapses and 
severity of significant residuals, if any, based on the 
clinical records of the service department or other 
acceptable evidence relating to the period of service, or on 
medical evidence relating to the period after discharge, 
recording sufficient clinical findings, when considered in 
accordance with all other data of record, to support the 
conclusion that there exists a compensable or higher degree 
of disability from malaria.  Hereafter, service-connection 
was not to be conceded based on notation in service records 
of history alone furnished by the veteran, nor would 
compensable ratings be assigned based on the veteran's 
unsupported claim or statement; however, determinations 
heretofore made would not be reversed on the basis of this 
change in policy.  The evidence of others under oath could be 
accepted to establish frequency of relapses or recurrence 
over a period of one year only, from the date of the last 
medically confirmed relapse or recurrence in service or 
subsequently.  Id.

Note 2:  When evaluations are based on frequency or 
recurrences or relapses only, they will be assigned for a 
period of one year only from the date of discharge or date 
established by medical evidence of record.  At the expiration 
of this period, if medical evidence warranting an extension 
is not of record the veteran will be notified that his 
compensation will be discontinued unless he submits evidence 
from a physician showing recurrent attacks or other disabling 
effects of malaria.  After a malaria rating has run 24 
months, an extension, if warranted, will carry ending date at 
expiration of 36 months from initial date of compensable 
rating.  When this rating is assigned, the veteran will be 
notified of ending date and of requirement that, to have 
rating continued or resumed after that date, he must report 
to VA hospital, or outpatient clinic, or to a VA fee-basis 
physician during an actual relapse of the disease.  Id.

In addition to the pertinent regulatory provisions extant in 
1948, the following evidence was of record at the time the 
RO's December 29, 1948, decision was rendered (since the 
December 29, 1948, rating decision was also the last decision 
rendered by the RO in 1948, this particular decision 
subsequently incorporated all of the evidence which was of 
record at the time of the RO's previous decisions in 
September and October 1948):

The veteran's discharge examination report dated in August 
1945 indicates that while in service, the veteran suffered 
seven malaria attacks for which he was hospitalized five 
times.  It was noted that his first attack occurred in March 
1943, and his last attack was in June 1944.

In a post-service October 6, 1948, medical statement made 
under oath, Dr. Hundley indicated that he was treating the 
veteran for malarial fever.  According to Dr. Hundley, the 
veteran was weak and nervous.  The veteran also had the 
chills.  Dr. Hundley indicated that the veteran needed to 
have tests for malaria.  In the meantime, the veteran was 
receiving treatment from Dr. Hundley who believed that the 
veteran would be 'much improved' in about eight weeks. 

In an October 23, 1948, written notice of disagreement, the 
veteran advised that he had had several recurrent attacks of 
malaria following his discharge from service.  He indicated 
that he had specifically had an attack of malaria in August 
1946, and he had been authorized to report to Dr. Cooper.

In an October 25, 1948, medical statement made under oath, 
Dr. Cooper confirmed that in August 1946 the veteran had 
presented for treatment with complaints of loss of appetite, 
generalized aching and fatigue of three weeks duration along 
with some evening temperature.  According to Dr. Cooper at 
that time the veteran had some elevated temperature, and Dr. 
Cooper thought he could palpate the spleen.  Several smears 
were made for malaria, but were negative.  Dr. Cooper further 
advised that since that time [August 1946] that veteran had 
had several such episodes as above, the latest one occurring 
in September 1948.  Dr. Cooper indicated that during this 
last attack, the veteran had high fever, chills, generalized 
aching and again, Dr. Cooper thought he could feel the 
spleen.  Dr. Cooper indicated that the veteran needed a 
complete study as best seen fit by the Veterans 
Administration in order to determine the veteran's true 
status once and for all.  Dr. Cooper believed that chronic 
recurrent malaria needed to be ruled out.

A December 1948 report of VA examination indicates that the 
veteran's chief complaint was malaria.  It was noted that the 
veteran had had an attack about one month ago.  The veteran 
had chills coming on late in the afternoon which lasted for 
an hour to an hour and a half.  This was followed by a fever 
with aching in both his legs and head.  According to the 
veteran, on the third day of his attack, he saw Dr. Cooper 
who prescribed aspirin.  The veteran's symptoms continued.  
Five days after seeing Dr. Cooper, the veteran saw Dr. 
Hundley.  The veteran was then sent to Dr. Caldwell's office 
for a blood smear, which was negative.  At the time of his 
December 1948 VA examination it was noted that the veteran 
did not feel good; he did not have any 'get up and go.'  
Diagnoses was recurrent malaria, not found clinically, 
laboratory smear negative.  

Although the veteran has asserted a claim of CUE in all three 
of the RO's 1948 decisions, the Board concludes that with 
particular respect to the RO's December 29, 1948, decision, 
which was rendered on the basis of all of the above-described 
cumulative evidence of record in 1948, the veteran was 
correct in his assertion that such decision was not 
consistent with the law then applicable to a claim seeking a 
compensable rating for malaria.  As previously noted, in 
accordance with the applicable law in 1948, a 10 percent 
rating was minimally required in part, on the occasion that a 
veteran experienced recently active malaria with one relapse 
in the past year.  See The Schedule for Rating Disabilities 
1945 Edition, Diagnostic Code 6304 (revised effective August 
23, 1948).  The Board observes that had the RO appropriately 
applied the aforementioned criteria to the cumulative medical 
evidence which was of record in December 1948, a 10 percent 
evaluation would have been assigned for the veteran's 
service-connected malaria from September 1, 1945, through 
September 1, 1948.

Notably, within an October 25, 1948, statement made under 
oath, Dr. Cooper opined that aside from several malaria 
smears which were negative, a complete study was nevertheless 
needed in the veteran's case in order to definitively rule 
out chronic recurrent malaria.  In the absence of such a 
study, the remainder of Dr. Cooper's statement reflects that 
it was his medical belief that the veteran was in fact 
experiencing a relapse of malaria as evidenced by active 
symptoms such as complaints of loss of appetite, fever, and 
generalized aching and fatigue.  Dr. Cooper confirmed that 
the veteran first presented for treatment of such symptoms in 
August 1946.  Dr. Cooper further advised that since that 
particular time, the veteran had had several such similar 
episodes, the latest one occurring in September 1948.  In 
addition to Dr. Cooper's assessment, Dr. Hundley's October 6, 
1948, statement further corroborates that the veteran was 
experiencing recurrent malaria symptoms.  Specifically, Dr. 
Hundley advised that he had treated the veteran in October 
1948 for malarial fever.  Consequently, on the basis of Dr. 
Cooper and Dr. Hundley's medical statements, the Board 
presently determines that the evidentiary record in December 
1948 did in fact support a finding that a 10 percent rating 
was warranted for the veteran's service-connected malaria 
under the relevant VA law extant in 1948.  Therefore, the 
zero percent (noncompensable) evaluation, which was confirmed 
and continued by the RO's December 29, 1948, decision, was 
clearly and unmistakably erroneous.  In not appropriately 
applying the relevant extant regulations to the facts as they 
were known in December 1948, the RO specifically committed a 
type of error which was undebatable, and had this error not 
been made, the outcome of the December 1948 decision would 
have manifestly changed.  The Board also concludes that this 
error compels the conclusion, to which reasonable minds could 
not differ, that the result of the December 29, 1948, 
decision would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

As such, the Board finds that the December 29, 1948, decision 
(which upheld the earlier rating decisions in September and 
October 1948), by confirming and continuing a zero percent 
(noncompensable) for the veteran's service-connected malaria, 
constituted clear and unmistakable error in that a 10 percent 
evaluation should have been assigned.  Accordingly, to that 
effect, the RO's December 1948 decision was erroneous, and a 
10 percent disability evaluation for malaria should have been 
in effect from September 1, 1945 (this date representing the 
day after the veteran separated from service) through 
September 1, 1948 (this date representing the date of the 
last medically confirmed malaria relapse during a period not 
to exceed 36 months from the initial date of compensable 
rating.)  See The Schedule for Rating Disabilities 1945 
Edition, Diagnostic Code 6304 (revised effective August 23, 
1948).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was recently enacted.  See VCAA Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § ; 38 C.F.R. 
§ 38 U.S.C.A. § ; 38 C.F.R. § 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  However, the VCAA, 
with its expanded duties, is not applicable to a claim for 
revision or reversal of a final decision on the basis of 
clear and unmistakable error.  See Livesay v. Principi, No. 
00-51, slip op. at 14-15 (U.S. Vet. App. Aug. 30, 2001) (en 
banc).  Accordingly, the VCAA is not for application in this 
matter.


ORDER

The December 29, 1948, decision, to the extent that it upheld 
the September and October 1948 rating decisions, by 
confirming and continuing a noncompensable disability 
evaluation for the service-connected malaria, constituted 
clear and unmistakable error, and a 10 percent disability 
evaluation is assigned from September 1, 1945, through 
September 1, 1948, a period not to exceed 36 months.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

